                              UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION



Tiffany Ann Strobl,                                               Case No. 3:19-cv-135

                        Petitioner

        v.                                                        MEMORANDUM OPINION
                                                                      AND ORDER

Jenkins, et al.,

                        Respondents



        Before me is the Report and Recommendation (“R & R”) of Magistrate Judge Jonathan D.

Greenberg filed on October 16, 2019. (Doc. No. 26). Under the relevant statute:

        Within [fourteen (14)] days after being served a copy of these proposed Findings and
        Recommendation, any party who wishes to object must file and serve written
        objections or further appeal is waived.

United States v. Campbell, 261 F.3d 628, 631-32 (6th Cir. 2001) (citation omitted); see also 28 U.S.C. §

636(b)(1) (effective Dec. 1, 2009); Fed. R. Civ. P. 72(b)(2). In this case, the fourteen-day window for

objections has elapsed, and no objections have been filed.

        Following review of Judge Greenberg’s R & R, I adopt it in its entirety as the Order of the

Court. (Doc. No. 26). I agree that Petitioner’s § 2241 petition for a writ of habeas corpus is moot

and dismiss it accordingly. (Doc. No. 1). In turn, the pending motion for an order to show cause is

denied, as moot. (Doc. No. 22).

        So Ordered.

                                                         s/ Jeffrey J. Helmick
                                                         United States District Judge
